DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 17, the closest prior art references, Focke (US 5,507,177) (hereinafter Focke) and Taylor (EP 1186876 A2) (hereinafter Taylor), teach various limitations found in the claims, as described in the Office Action mailed on 16 February 2022. The prior art fails to teach or provide motivation for wherein the resilient member moved in unison in said conveying direction with said conveying length but spaced therefrom engage the bags across a width of each bag t oat least aid in deforming the bags so that the bags delivered downstream are at least partly uniform in configuration, in combination with the rest of the limitations found in the claims. See Applicant Arguments/Remarks filed on 13 June 2022.
Regarding claims 2-14, they are dependent on claim 1.
Regarding claims 18-20, they are dependent on claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/           Primary Examiner, Art Unit 2861